Citation Nr: 1733877	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  13-24 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for post-concussion syndrome with unspecified depressive disorder (previously rated separately).

2.  Entitlement to a separate evaluation for depression now diagnosed as unspecified depressive disorder after August 7, 2012. 

3.  Entitlement to a rating in excess of 20 percent for chronic low back strain with osteoarthritis (lumbar disability).

4.  Entitlement to a rating in excess of 10 percent for right knee patellofemoral pain syndrome (right knee disability).

5.  Entitlement to a rating in excess of 10 percent for left knee patellofemoral pain syndrome (left knee disability).

6.  Entitlement to service connection for bilateral plantar fasciitis.

7.  Entitlement to service connection for obstructive sleep apnea (OSA). 

ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from July 2002 to November 2006, with subsequent National Guard service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In May 2011, the RO denied service connection for OSA.  In May 2013, the RO continued a 30 percent disability rating for depression, a 20 percent rating for lumbar disability, 10 percent ratings for each knee, and a 10 percent rating for post-concussion syndrome.  The RO also denied service connection for plantar fasciitis.  

In a January 2016 rating decision, the RO granted a 70 percent disability rating for post-concussion syndrome with unspecified depressive disorder (previously rated separately), effective August 7, 2012 (the date of the Veteran's claim).  The RO also granted service connection for migraine headaches, with a noncompensable evaluation (effective September 23, 2014) and a total disability rating based on individual unemployability (TDIU), effective August 7, 2012 (the date of claim).  The Veteran has not filed a notice of disagreement with any of these determinations.

However, the Veteran had filed a notice of disagreement with the post-concussion syndrome claim in May 2013 (following the prior May 2013 denial), and a higher rating is available for it.  The Veteran is presumed to seek the maximum available benefit for a disability; such claim continues to be before the Board.   See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

As a final preliminary matter, the Board notes that the claims file reflects that the Veteran was previously represented by an attorney.  In August 2016, the Veteran attorney withdrew his representation.  The Board now recognizes the Veteran as proceeding pro se.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

For the claim for service connection for OSA, in the August 2013 VA Form 9, the Veteran requested a videoconference hearing before a Veterans Law Judge.  Because the failure to afford the Veteran a hearing would constitute a denial of due process that could result in any Board decision being vacated, this matter must be addressed prior to any appellate review.  See 38 C.F.R. § 20.904. 

In regards to the post-concussion syndrome with unspecified depressive disorder claim, the AOJ denied it in a May 2013 rating decision.  In May 2013, the Veteran filed a notice of disagreement.  The RO then partially granted the claim in a January 2016 rating decision, with a 70 percent rating.  As explained in the Introduction, that claim has continued.  The AOJ has not issued a SOC.  The Board must remand the issue for a proper SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Current VA examinations are necessary as to the increased rating claims for the lumbar spine (last examined in November 2014) and bilateral knee disabilities (last examined in November 2012).  Such examinations were also incomplete and did not describe both active and passive motion and weight-bearing and nonweight bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

In March 2013, the Veteran submitted a Social Security Administration (SSA) letter indicating that he had been granted SSA disability benefits.  A remand is necessary to obtain any SSA determinations and any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  

In various records, following his separation from service, the Veteran reported that he had served with the National Guard, including multiple drill periods.  As such, the AOJ should verify with the National Personnel Records Center (NPRC) or any other appropriate source his National Guard service and obtain any service treatment records.   

The AOJ should obtain any unassociated VA medical records and associate them with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should undertake appropriate efforts to afford the Veteran a BVA videoconference hearing - for the issue of entitlement to service connection for OSA, pursuant to his request if possible.  Notice should be sent to the Veteran, with a copy of the notice associated with the claims file.  If, for whatever reason, the Veteran decides that he no longer wants this type of hearing (or any other type of hearing), then he should indicate this in writing, which should also be documented in his claims file.

2.  The AOJ should provide the Veteran with a SOC regarding the issue of entitlement to an increased rating for post-concussion syndrome with unspecified depressive disorder (previously rated separately).  

Please advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal in a timely fashion, then return the case to the Board for its review, as appropriate. 

3.  The AOJ should contact the SSA and obtain any administrative decisions and all medical records used in adjudicating the Veteran's award of disability benefits.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  The AOJ should verify with the National Personnel Records Center (NPRC) or any other appropriate source the Veteran's National Guard service and obtain any service treatment records relevant to any period of active duty.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

5.  The AOJ should obtain unassociated VA treatment records, to include those dated from July 2015 to the present.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, the AOJ should arrange for the Veteran to undergo VA thoracolumbar spine examination by an appropriate medical professional, at a VA medical facility.  The entire claims file, to include a complete copy of this REMAND must be made available to the medical professional designated to examine the Veteran, and a report of the examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests, studies, and consultations should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be reported in detail.

(a) The VA examiner should conduct range of motion testing of the thoracolumbar spine (expressed in degrees).  

The examiner should describe, in degrees, active AND passive ranges of motion; and should describe weight-bearing AND nonweight-bearing of BOTH the cervical AND thoracolumbar spine, demonstrated on examination (as required by the Court).  If it is not feasible to provide any of this information the examiner should so state and provide a reason.

The examiner should determine whether the thoracolumbar spine disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  Court decisions require that these determinations be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  If it is not feasible to provide any of this information the examiner should so state and provide a reason.

The examiner should also record the Veteran's reports of limitation of motion during flare-ups.

The examiner should comment on whether the Veteran's reports are consistent with the findings on the current examination.

(b) The examiner should address whether as a result of the service-connected disability(ies), Veteran exhibits muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  

(c) The examiner should address the neurologic manifestations of the thoracolumbar spine disability, including the nerves involved and the severity of EACH disability.

For EACH neurological impairment identified, the examiner should clearly indicate whether such constitutes a separately ratable disability.

The examiner should also specify which nerve(s) is involved and the degree of paralysis (complete or incomplete: mild, moderate, moderately severe or severe) for each affected nerve. 

(d) Additionally, considering all orthopedic and neurological findings, the examiner should also render findings particularly responsive to the criteria for rating intervertebral disc syndrome (IVDS)-specifically, comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by an examiner and treatment by an examiner).  If the Veteran has incapacitating episodes associated with a spine disability, the examiner should specify the total duration in weeks over EACH 12 month period on appeal.  

(e)  The examiner should also indicate whether, at any point the Veteran's thoracolumbar spine disability has increased in severity, and, if so, the approximate date(s) of any such change(s).  

(f)  The examiner should also comment on the impact of the disability on the Veteran's ability to work in employment for which he would otherwise be qualified.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The VA medical opinion provider should discuss the particulars of this Veteran's medical history and relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

7.  After all records and/or responses received from each contacted entity have been associated with the claims file, the AOJ should arrange for the Veteran to undergo VA knee examination by an appropriate medical professional, at a VA medical facility.  The entire claims file, to include a complete copy of this REMAND must be made available to the medical professional designated to examine the Veteran, and a report of the examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests, studies, and consultations should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be reported in detail.

For EACH KNEE: The examiner should describe the nature and severity of all manifestations of the Veteran's bilateral knee disabilities, to include range of motion studies for each knee.  

The examiner should describe, in degrees, active AND passive ranges of motion; and should describe weight-bearing AND nonweight-bearing of EACH KNEE demonstrated on examination (as required by the Court).  If it is not feasible to provide any of this information the examiner should so state and provide a reason.

The examiner should determine whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  Court decisions require that these determinations be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  If it is not feasible to provide any of this information the examiner should so state and provide a reason.

The examiner should describe, to whatever present, there is recurrent subluxation and/or lateral instability, dislocated or removed semilunar cartilage, episodes of locking and/or effusion, and whether ankylosis is present; and, if so, at what degree the knee(s) is ankylosed.  

The examiner should also comment on the impact of the disability on the Veteran's ability to work in employment for which he would otherwise be qualified.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The VA medical opinion provider should discuss the particulars of this Veteran's medical history and relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

8.  After the above development has been accomplished, perform any additional development deemed warranted, to possibly include obtaining a new VA examination/or VA addendum opinion for the service connection claim(s) or a current VA examination for depression, to consider any new, relevant evidence.

9.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.  If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




